Name: 2000/102/EC: Commission Decision of 22 December 1999 amending Decision 1999/354/EC on the eligiblity of expenditure to be incurred by certain Member States in 1999 for the purpose of introducing monitoring and control systems applicable to the fisheries policy (notified under document number C(1999) 4845
 Type: Decision_ENTSCHEID
 Subject Matter: budget;  international law;  fisheries;  national accounts
 Date Published: 2000-02-04

 Avis juridique important|32000D01022000/102/EC: Commission Decision of 22 December 1999 amending Decision 1999/354/EC on the eligiblity of expenditure to be incurred by certain Member States in 1999 for the purpose of introducing monitoring and control systems applicable to the fisheries policy (notified under document number C(1999) 4845 Official Journal L 029 , 04/02/2000 P. 0030 - 0032COMMISSION DECISIONof 22 December 1999amending Decision 1999/354/EC on the eligiblity of expenditure to be incurred by certain Member States in 1999 for the purpose of introducing monitoring and control systems applicable to the fisheries policy(notified under document number C(1999) 4845)(2000/102/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 95/527/EC of 8 December 1995 on a Community financial contribution towards certain expenditure incurred by the Member States in implementing the monitoring and control systems applicable to the common fisheries policy(1), and in particular Article 6 thereof,Whereas:(1) The available appropriations may be committed in order to satisfy many of the Member States' requests which could not be accepted at the time of adoption of Commission Decision 1999/354/EC on the eligibility of expenditure to be incurred by certain Member States in 1999 for the purpose of introducing monitoring and control systems applicable to the common fisheries policy(2).(2) Some Member States have informed the Commission under Article 8 of Decision 95/527/EC that part of their eligible expenditure will not be incurred in 1999.(3) Decision 1999/354/EC should therefore be amended accordingly.(4) Greece has forwarded additional information concerning its requests for a financial contribution towards the expenditure referred to in Article 2 of Decision 95/527/EC for 1999 which will affect the amount of expenditure eligible for a financial contribution under that Decision.(5) The measures provided for in this Decision are in accordance with the opinion of the Management Committee for Fisheries and Aquaculture,HAS ADOPTED THIS DECISION:Article 1Decision 1999/354/EC is amended as follows:1. in the first sentence of Article 1, the figure of "EUR 107081558" is replaced by "EUR 108378475";2. in the second sentence of Article 1, the figure of "EUR 29611772" is replaced by "EUR 33833388";3. in the first sentence of Article 2(1), the figure of "EUR 24001438" is replaced by "EUR 23343612";4. in the second sentence of Article 2(1), the figure of "EUR 11258367" is replaced by "EUR 11024266";5. in the first sentence of Article 2(1), the figure of "EUR 2450" is replaced by "EUR 2500";6. in the second sentence of Article 2(2), the figure of "EUR 2450" is replaced by "EUR 2500";7. in the third sentence of Article 2(2), the figure of "EUR 3225" is replaced by "EUR 3250";8. in the final sentence of Article 2(2), the figure of "EUR 6600000" is replaced by "EUR 6750000";9. Annex I is replaced by Annex I hereto;10. Annex II is replaced by Annex II hereto.Article 2This Decision is addressed to the Kingdom of Belgium, the Kingdom of Denmark, the Federal Republic of Germany, the Hellenic Republic, the Kingdom of Spain, the Italian Republic, the Kingdom of the Netherlands, the Portuguese Republic, the Republic of Finland, the Kingdom of Sweden and the United Kingdom of Great Britain and Northern Ireland.Done at Brussels, 22 December 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 301, 14.12.1995, p. 30; OJ L 302, 15.12.1995, p. 45 (corrigendum).(2) OJ L 137, 1.6.1999, p. 41.ANEXO I/BILAG I/ANHANG I/Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  Ã/ANNEX I/ANNEXE I/ALLEGATO I/BIJLAGE I/ANEXO I/LIITE I/BILAGA I>TABLE>ANEXO II/BILAG II/ANHANG II/Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  ÃÃ/ANNEX II/ANNEXE II/ALLEGATO II/BIJLAGE II/ANEXO II/LIITE II/BILAGA II>TABLE>